DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-8,10-11,13-18, 20 were amended, claims 2,9,12,19 were cancelled, claims 1, 3-8, 10-11,13-18, 20 are pending.
Rejection under 35 USC 112 second were withdrawn due to applicant amendment.
Priority
This application is a continuation of 16/729,955, filed on December 30, 2019, which is a continuation of US 16/173,161, filed on October 29, 2018, now US 10,652,310, which is a continuation of US 14/976,565, filed on December 21, 2015, now US 10,148,732  and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. 
Response to Arguments
Applicant’s arguments with respect to claims (dated 3/22/22) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,3-4, 8, 10-11,13-14, 18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agarwal et al(US 20120311173 A1) in view of KOTRLA et al(US 20090086643 A1).

With regards to claim 1, Agarwal discloses, A method comprising: 
transferring ones of a first plurality of packets between said client device and a server along a first active link (FIG 1-3 and associated text; FIG 4 400 and associated text; [0035] In one embodiment, the video source 102 comprises a gaming console or multi-function console, cable or satellite set top box, media server or the like that is coupled to the wireless access device 106 by a standardized interconnect/interface 212. The standardized interconnect/interface 212 may comprise, for example, an interface for an audio/video cable such as an HDMI cable (in which case the wireless access device 106 may take the form of a wireless dongle), an Ethernet cable, a high bandwidth wireless link (e.g., a WiGig or WirelessHD compliant link) capable of transmitting uncompressed, standard or high definition video content, or various combinations of such technologies); 
attempting to transfer ones of a second plurality of packets between the client device and the server along a second active link (FIG 4 402 and associated text; Abstract ); 
determining that certain ones of the second plurality of packets were lost; (FIG 4 404 and associated text;); 

Agarwal does not exclusively but KOTRLA teaches, allocating others of the second plurality of packets from the second active link to the first active link when fewer lost packets occurred during the transferring of the ones of the plurality of packets as compared to an amount of packets which occurred during transferring of the ones of the second plurality packets ([0049]; In still other implementations, network device 130 may attempt to identify a path that may be performing at a higher level (e.g., having less latency, packet loss, jitter, etc.) than a primary path, even when the primary path is meeting the customer's requirements. In this case, network device 130 may compare the measured parameters (e.g., latency, packet loss, jitter, etc.) of the alternative path to the path currently being used and automatically switch to the higher performance path).  It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Agarwal method with teaching of KOTRLA in order to better customer performance (KOTRLA Abstract)

With regards to claim 3, Agarwal in view of Martinez discloses, where said first link and said second link are respectively different physical links (KOTRLA [0008] Implementations described herein relate to network communications and path switching. When a primary path associated with routing a customer's data experiences problems, such as latency-related problems, the customer may be notified that the path does not satisfy the customer's particular requirements. In some implementations, traffic may be re-routed on an alternate path that satisfies the customer's particular requirements.). Motivation would be same as stated in claim 1.

With regards to claim 4, Agarwal further discloses, wherein said determining is based on more than one type of statistics (FIG3 302 and associated text).

With regards to claim 8, Agarwal in view of Martinez discloses, wherein the first active link is a cellular link and the second active link is a Wi-Fi link ( Agarwal [0031] Wireless access device 106 may comprise a base station or access point that provides video content 108 to one or a plurality of video subscribers over a wireless local area network (WLAN) such as an 802.11a, .11b, .11g, .11n, .11ac, etc., Bluetooth, WIMAX or other WLAN network, or a cellular network such as a UMTS, EDGE, 3G, 4G or other cellular data network. In addition, the wireless access device 106 can comprise a home gateway, video distribution point in a dedicated video distribution network or other wireless gateway for wirelessly transmitting video content 108, either alone or in association with other data, signals or services, to video device 110 and/or mobile video device 112. ).

With regards to claim 10, Agarwal in view of Martinez discloses, wherein the data is transmitted from the server to the client (Agarwal [0035] In the illustrated embodiment, video content is provided by a video source 102 to the wireless access device 106 for encoding (or further encoding or transcoding) and transmission. The video content 102 may be communicated to the wireless access device 106 by various means such as those described above. In one embodiment, the video source 102 comprises a gaming console or multi-function console, cable or satellite set top box, media server or the like that is coupled to the wireless access device 106 by a standardized interconnect/interface 212.).

Claims 11,13-14, 18, 20 are apparatus claims corresponding method claims 1, 3-4, 8,10 also rejected accordingly.

Claims 5-7, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agarwal et al(US 20120311173 A1) in view of KOTRLA et al(US 20090086643 A1) and further in view of Martinez et al(US 20100284275 A1).

With regards to claim 5, Agarwal in view of KOTRLA do not but Martinez discloses, wherein said second active link is prioritized over said first active link for exchanging said data with said client device (Martinez FIG 18 1802 and associated text;). It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Agarwal in view of KOTRLA’s method with teaching of Martinez in order to faster data transfer (Martinez [0004])

With regards to claim 6, Agarwal in view of KOTRLA and Martinez discloses, wherein a further plurality of packets are transmitted from the client device, and after allocating  a further plurality of packets are received along the first active link (Martinez FIG 18 1803 and associated text;). Motivation would be same as stated in claim 5.

With regards to claim 7, Agarwal in view of KOTRLA and Martinez discloses, wherein said data is transmitted via TCP protocol or UDP protocol (Martinez [0019] In another aspect, the data capacity throughput of each of the multiple physical interfaces is determined using a TCP/IP window size of each of the multiple physical interfaces. For ones of the multiple physical interfaces using a UDP connection, TCP/IP is used as a control channel, and the data capacity throughput of the physical interfaces is determined using a TCP/IP window size of the physical interface provided by the TCP/IP control channel.). Motivation would be same as stated in claim 5.

Claims 15-17 are apparatus claims corresponding method claims 5-7 also rejected accordingly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498